Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 1 July 2022 has been entered. Claims 1-8, 10-11, 13, 15-17, 20-23, and 25 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 4 April 2021, except for rejections under 35 USC 112 substantially repeated below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-11, 13, 15-17, 20-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the paragraph beginning ‘a main body’ recites, “wherein the main body provides a significant portion of the handle”. The term “significant” in this recitation is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification uses the word ‘significant’ twice, first standing, “The main frame 18 can be made of metal and can provide a significant portion of the structural integrity of the handle,” and second stating, “The secondary frame 20 can be made of a plastic material and can 15overlie most of the main frame 18 and provide for a significant portion of the size and comfort of the handle 12.” Thus, the present specification suggests that a portion can be ‘significant’ due to contributing to at least the structural integrity or the size and comfort of the handle. However, the specification still fails to provide some standard for determining whether a portion is ‘significant’ or not. First, it is unclear other factors, such as the functionality of a portion, can allow that portion to be significant. Although the specification identifies two different factors that allow a portion to be deemed ‘significant’, it is unclear whether these are the only two options for a portion to be significant. If main body performs an important function of securing arms to a handle, can that function be deemed ‘significant’ such that the main body is a ‘significant portion’ of the handle due to its function? Also, if a portion can be ‘significant’ due to contributing to the “size and comfort” of the handle, it is unclear whether a portion can be ‘significant’ if the portion only contributes to one of the size and comfort of the handle. For example, is a large, uncomfortable portion of the handle ‘significant’ if the portion requires a rubber over molding in order to be comfortable? Second, it remains unclear how much of the structural integral and/or how much of the size and comfort of the handle must be contributed by the main body in order for the main body to be deemed ‘significant’. These contributions of various parts of the handle are not explicitly discussed, and the contributions are also not readily apparent from the drawings. Consider a comparison of Figs. 1 and 33. Fig. 1 shows that the handle includes an upper surface (adjacent actuator 14) that is not part of the main body (including frames 18 and 20) in Fig. 33. Further, both this upper surface and the frame 18 appear to provide approximately half of the size of the handle. Yet, the present specification still states that the second frame 20 provides “a significant portion of the size and comfort of the handle”. Is the frame 20 the smallest possible frame that still provides a ‘significant portion’ of the size of the handle? Or, can the frame be smaller and still be considered as providing a significant portion of the size of the handle? A problem arises because the specification only provides one example of the main frame, so merely knowing that this one example provides a ‘significant portion of the size of the handle’ does not set any standard. One of ordinary skill in the art is not informed if a smaller main frame might also provide ‘a significant portion of the size of the handle’, for example. For the above reasons, the recitation ‘significant’ is indefinite. 
Claim 7 at the paragraph beginning ‘a main body’ recites, “wherein the main frame and the secondary frame provide a significant portion of the handle”. The term “significant” in this recitation is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification uses the word ‘significant’ twice, first standing, “The main frame 18 can be made of metal and can provide a significant portion of the structural integrity of the handle,” and second stating, “The secondary frame 20 can be made of a plastic material and can 15overlie most of the main frame 18 and provide for a significant portion of the size and comfort of the handle 12.” As disclosed in the present specification, therefore, the main frame and secondary frame provide a significant portion of the structural integrity and a significant portion of the size and comfort of the handle. In view of the present specification, therefore, it is unclear the main and secondary frames must provide both of (a) a significant portion of the structure integrity of the handle and (b) a significant portion of the size and comfort of the handle in order to be significant for the purposes of claim 13. Or, can the main and secondary frame provide a significant portion of the handle due to providing only one of options (a) and (b)? Or, can the main and secondary frames provide a significant portion of the handle due to providing only, e.g., a significant portion of the size (but not comfort) of the handle? Or, can the main and secondary frames provide a significant portion due to some other contribution to the handle, such as a functionally significant contribution? The specification does not state whether structural integrity and size and comfort are the only options for providing significantness. That is, the present specification does not outline whether other factors besides those explicitly stated can allow a portion to be significant. Further, the present specification fails to provide any standard even for the structural integrity and the size and comfort of the handle because the specification only provides a single example. For example, are the main and secondary frames 18 and 20 in Fig. 33 the smallest size that is still a ‘significant’ size, or could a smaller secondary frame 20 still provide a ‘significant portion’ of the size of the handle? The discussion above in regards to the use of ‘significant’ in claim 1 also applies to claim 7. For these reasons, the recitation ‘significant’ is indefinite. 
Claim 13 at the paragraph beginning ‘a main body’ recites, “wherein the main frame and the secondary frame provide a significant portion of the handle”. The term “significant” in this recitation is a relative term which renders the claim indefinite for the same reasons as discussed above in regards to claim 7.
Claim 23 is indefinite because the metes and bounds of what constitutes a ‘face’ is unclear in view of the present specification. Claim 23 recites that the proximal face has ‘a first longitudinal edge’ and ‘a second longitudinal edge’. These edges correspond to edges ‘35’ as shown in Fig. 9, with the proximal face being face ‘32’ as shown in Fig. 9. However, Figs. 9 and 10 of the present drawings show that the proximal face ‘32’ includes at least four distinct sections as shown in the annotated portion of Fig. 10 below. Since the Applicant considers these four sections as forming a single ‘proximal face’, it is unclear what is required to be a face. Conventionally, one of ordinary skill in the art would consider each of these sections as being its own ‘face’, as opposed to the four sections being parts of a single ‘face’. For example, a cube is widely considered as including six faces. In a conventional interpretation of a ‘face’, it would be improper to consider a cube as including fewer than six faces (e.g., it would be improper to consider two perpendicular surfaces of a cube as being a single ‘face’). However, interpreting the Applicant appears to use ‘face’ to permit two approximately perpendicular sections as being part of a single face. The Applicant appears to be using the term ‘face’ in contradiction to its plain and ordinary meaning. As such, the intended meaning of ‘face’ as used in claim 23 is indefinite.


    PNG
    media_image1.png
    291
    503
    media_image1.png
    Greyscale

	Claim 25 recites that both the first major face and the second major face are connected to the proximal face. This interpretation requires the proximal face to have four distinct sections as noted in the annotated Fig. above. As such, claim 25 is indefinite because the intended meaning of a ‘face’ is unclear, as explained in more detail in regards to claim 23 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
Regarding claim 1, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and
a blade cartridge unit 60 releasably attached to the handle 20 and 40 (see Fig. 3a and paragraph 63, which describes ejecting the cartridge unit 60); 
wherein the handle 20 and 40 comprises:
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end opposite the bearing 22 relative to Fig. 2b); 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (a lower end opposite the bearing 22 relative to Fig. 2b); and 
the first and second distal ends being in spaced relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59; consistent with the present disclosure, the pivoting head can be considered as a part of the handle), wherein the pivoting head 40 is configured to receive the blade cartridge unit 60 (see Figs. 1a and 3a), 
wherein the pivoting head 40 comprises a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a below, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external width (this feature is evident from Fig. 3a, where the second external width is greater than the first external width because a front of the pivoting head 40 includes more curvature than the rear of the pivoting head 40, which curvature is excluded from the distal face as explained above), [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 when the blade cartridge unit 60 is received by the pivoting head 40 (see Fig. 1a and paragraph 61).  

    PNG
    media_image2.png
    624
    1137
    media_image2.png
    Greyscale

Regarding claim 3, Georgakis discloses that the first and second arms 21 define a first arm plane and a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure below; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.

    PNG
    media_image3.png
    720
    1020
    media_image3.png
    Greyscale

Regarding claim 6, Georgakis discloses that the skin interfacing surface comprises an elastomeric material (see paragraph 61), and wherein the skin interfacing surface has a planar surface (the planar surface being defined by the ‘distal face’ as shown in the annotated Fig. 3a above) and is configured to present the planar surface to a skin surface proximate the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61).  
Regarding claim 23, Georgakis discloses that the pivoting head 40 further comprises a first major face and a second major face opposite the first major face (see the annotated Fig. below, where the first major faces extends from a bottom end of the distal face to a bottom end of the proximal face, and where the second major face extends from a top end of the distal face to a top end of the proximal face; note that consistent with the present disclosure a ‘face’ need not be linear or consistently curved; instead, a ‘face’ can be multi-planar and/or include multiple curves – consider the complex curvatures of the major faces shown in Fig. 9 of the drawings of the present application, where the faces correspond to faces ‘36’ in Fig. 8, which when applied to the actual configuration of the faces in Fig. 9 results in non-planar, multiply curved major faces), wherein the first major face comprises a first height (measured in the indicated ‘height direction’; the ‘first height’ being a height at the very bottom of the first major face relative to Fig. 3a) and extends between and is connected to a first longitudinal edge of the distal face and a first longitudinal edge of the proximal face (see the annotated Fig. below, where the first longitudinal edges are bottom edges of the distal and proximal faces; again, note that consistent with the present disclosure a ‘major face’ can include curvatures) and wherein the second major face comprises a second height (measured in the indicated ‘height direction’) and extends between and is connected to a second longitudinal edge of the distal face and a second longitudinal edge of the proximal face (see the annotated Fig. below, where the second longitudinal edges are top edges of the distal and proximal faces), and wherein at least a portion of the first major face defines a first outer diverging surface extending along the first height (see the annotated Fig. below, the ‘first outer diverging surface’ being a curved portion of the first major face at its end adjacent the proximal face; this surface is ‘outer’ relative to the pivoting head and ‘diverges’ relative to the proximal face), wherein at least a portion of the second major face defines a second outer diverging surface extending along the second height (the annotated Fig. below; the ‘second  outer diverging surface’ being a surface at the end of the second major face in the length direction, which surface diverges from the linear middle portion of the second major face and which surface is ‘outer’ relative to the pivoting head), and wherein the first and second outer diverging surfaces diverge relative to each other in a direction extending from the distal face toward the proximal face to define the second external width of the proximal face (this feature is met due to the curvature of the first diverging surface, such that the first diverging surface is non-parallel to the second diverging surface so that the surfaces ‘diverge’ relative to one another; the surfaces defined the second external width because ends of the surfaces are spaced apart by the second external width).  

    PNG
    media_image4.png
    626
    1032
    media_image4.png
    Greyscale

Regarding claim 25, Georgakis discloses that the first and second distal ends of the first and second flat arms 21 define a pivot axis (in Fig. 2A the axis passes between the bearings 22; see paragraph 59), wherein the distal face comprises a first length extending parallel to the pivot axis (relative to the annotated Fig. above in the rejection of claim 1, the ‘first length’ is perpendicular to the ‘first external width’ and extends generally in a left-right direction – i.e., the ‘first length’ is parallel to the blades of the cartridge unit 60), and wherein the pivoting head 40 has a first major face and a second major face that are both connected to the distal face and to the proximal face (see the annotated Fig. immediately above, where the first major faces extends from a bottom end of the distal face to a bottom end of the proximal face, and where the second major face extends from a top end of the distal face to a top end of the proximal face; note that consistent with the present disclosure a ‘face’ need not be linear or consistently curved; instead, a ‘face’ can be multi-planar and/or include multiple curves – consider the complex curvatures of the major faces shown in Fig. 9 of the drawings of the present application, where the faces correspond to faces ‘36’ in Fig. 8, which when applied to the actual configuration of the faces in Fig. 9 results in non-planar, multiply curved major faces), extend parallel to the first length (see the annotated Fig. below), and are configured in opposing diverging relationship to define the second external width (see the annotated Fig. below – the ‘diverging’ feature is met at least due to the curvature of the first major face, such that the faces diverge because they are not parallel to one another, or alternatively because the major faces diverge from the first and second faces).   
Georgakis fails to disclose: a main body that provides a significant portion of the handle, the main body with a first protuberance and a second protuberance on the main body; the first proximal end of the first flat arm defining a first arm opening, the first proximal end being coupled to the first protuberance on the main body, wherein the first protuberance is fixed with respect to the main body, and wherein the first protuberance is operatively engaged with the first arm opening; the second proximal end defining a second arm opening, the second proximal end being coupled to the second protuberance on the main body, wherein the second protuberance is fixed with respect to the main body, and wherein the second protuberance is operatively engaged with the second arm opening; and that the handle weighs greater than 60 grams, all as required by claim 1.
First regarding features related to the main body and arms, W-L teaches a handle (see Fig. 1) having a main body 90 (this body 90 is properly considered a ‘main’ body due to the important function performed by the body 90 of permitting movement of the arms 10a and 10b – the body is the ‘main’ body for supporting the arms and for permitting movement of the arms, whereas other bodies in the handle perform subservient functions of supporting the ‘main’ body 90; the term ‘main’ need not be limited to only the largest sized body in the handle; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the body, just as the Applicant uses the term ‘secondary’ in claim 7 as merely a name of a body). The main body 90 provides a significant portion of the handle (the portion of the handle provided by the main body 90 is ‘significant’ due to its important function of permitting both swiveling and pivoting of the razor head as discussed in the Abstract; note that the broadest reasonable interpretation of ‘significant’ includes having or likely to have influence of effect, and that the present specification indicates that significance is not limited only to size, since the present specification states that providing structural integrity can provide significance to a portion of a handle). The main body 90 has first and second protuberances 93 (see Fig. 2A). The handle also includes a first flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to the first protuberance 93 on the main body 90 (see Fig. 3), wherein the first protuberance 93 is fixed with respect to the main body 90 (see Fig. 2A), and wherein the first protuberance 93 is operatively engaged with the first arm opening (see Fig. 3). The handle also includes second flat arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to the second protuberance 93 on the main body 90 (see Fig. 3), wherein the second protuberance 93 is fixed with respect to the main body 90 (see Fig. 2A), and wherein the second protuberance 93 is operatively engaged with the second arm opening (see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body including protuberances and to provide first and second flat arms coupled to protuberances on the main body such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the handle weighs between greater than 60 grams and 100 grams as recited in claim 2. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the handle, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum handle weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Providing some heft to a handle signifies quality to users and improves feel. On the other hand, one of ordinary skill in the art would recognize that providing too heavy of a handle will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 4, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above) discloses that the first arm 10a comprises a first pin member 12 at the first distal end (see also W-L at Fig. 1) and the second arm 10b comprises a second pin member 12 at the second distal end (see W-L at Fig. 1), and wherein the first pin member 12 operatively engages a first receiving opening in the pivoting head and the second pin member  12 operatively engages a second receiving opening in the pivoting head (see paragraph 59 of Georgakis and W-L at col. 3, lines 7-9 – both references teach the pins engaging recesses).
Georgakis, as modified, fails to disclose that the pin members are cylindrical and are welded at or to the distal ends as required by claim 4.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal (noting that ‘welding’ is a method of production recitation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends as required by claim 4, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms each comprise a material selected from the group consisting of metal, plastic, and composite as required by claim 5.
Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
Regarding claim 7, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and
a blade cartridge unit 60 releasably attached to the handle 20 and 40 (see Fig. 3a and paragraph 63, which describes ejecting the cartridge unit 60); 
wherein the handle 20 and 40 comprises:
a main body (relative to Fig. 2a, the main body is the lower portion of element 20 excluding the arms 21); 
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end joined to the main body ), the first proximal end being coupled to the main body (see Fig. 2b); 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to the main body (see Fig. 2b); and 
the first and second distal ends being in opposed relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59), wherein the pivoting head 40 is configured to receive the blade cartridge unit 60 (see Figs. 1a and 3a), 
wherein the pivoting head 40 has a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a above, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external width (this feature is evident from Fig. 3a, where the second external width is greater than the first external width because a front of the pivoting head 40 includes more curvature than the rear of the pivoting head 40, which curvature is excluded from the distal face as explained above), [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61, where the configuration of Fig. 1a is usable for a shaving stroke).
Regarding claim 10, Georgakis discloses that the first arm 21 defines a first arm plane and the second arm 21 defines a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure provided above in relation to claim 3; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.
Georgakis fails to disclose: that the main body comprises a main frame and a secondary frame overlying the main frame, wherein the main frame and the secondary frame provide a significant portion of the handle; the first proximal end of the first flat arm defines a first arm opening, the first proximal end being coupled to a first protuberance formed on the main frame, the first protuberance operatively engaged with the first arm opening, that the second proximal end of the second flat arm defines a second arm opening, the second proximal end being coupled to a second protuberance formed on the main frame, the second protuberance operatively engaged with the second arm opening, and wherein the handle weighs greater than 60 grams as recited in claim 7.
First, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame 90 and a secondary frame 70 overlying the main frame 90 (see Figs. 1 and 3; the frame 90 is properly considered a ‘main’ frame due to the important function performed by the frame 90 of permitting movement of the arms 10a and 10b – the frame is the ‘main’ frame for supporting the arms and for permitting movement of the arms, whereas other frames in the main body perform subservient functions of supporting the ‘main’ frame 90; the term ‘main’ need not be limited to only the largest sized frame in the body; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the frame, just as the Applicant uses the term ‘secondary’ as merely a name of a frame; the secondary frame 70 ‘overlies’ the main frame 90 at least in the orientation of the razor shown in Fig. 1). The main frame 90 and the secondary frame 70 provide a significant portion of the handle (the portion of the handle provided by the frames 90 and 70 is ‘significant’ due to its important function of permitting both swiveling and pivoting of the razor head as discussed in the Abstract; note that the broadest reasonable interpretation of ‘significant’ includes having or likely to have influence of effect, and that the present specification indicates that significance is not limited only to size, since the present specification states that providing structural integrity can provide significance to a portion of a handle). The handle also includes a first flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to a first protuberance 93 formed on the main frame 90 (see Fig. 3), the first protuberance 93 operatively engaged with the first arm opening (see Fig. 3), and the handle includes a second flat arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to a second protuberance 93 formed on the main frame 90 (see Fig. 3), the second protuberance operatively engaged with the second arm opening (see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body having main and secondary frames, where the main frame includes protuberances, and to provide first and second flat arms coupled to the protuberances formed on the main frame such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 7 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the handle weighs between greater than 60 grams and 100 grams as recited in claim 8. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the handle, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum handle weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Providing some heft to a handle signifies quality to users and improves feel. On the other hand, one of ordinary skill in the art would recognize that providing too heavy of a handle will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 7 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 11, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above) discloses that the first arm 10a comprises a first pin member 12 at the first distal end (see W-L at Fig. 3) and the second arm 10b comprises a second pin member 12 at the second distal end (see W-L at Fig. 3), and wherein the first pin member has a first pin axis and the second pin member has a second pin axis (see Fig. 1 of W-L, where the first and second axes are perpendicular to the axis L passing through the centers of the pin members 12), and the first and second pin members reside in coaxial relationship (see W-L at Fig. 1).
Georgakis, as modified, fails to disclose that the pin members are cylindrical and are welded at or to the distal ends as required by claim 11.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal (noting that ‘welding’ is a method of production recitation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends as required by claim 11, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Claims 13, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”), CA 2,267,729 to Follo et al., and US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 13, Georgakis discloses a shaving razor (see Fig. 1a) comprising:
a handle 20 and 40; and
a blade cartridge unit 60 releasably attached to the handle 20 and 40 (see Fig. 3a and paragraph 63, which describes ejecting the cartridge unit 60); 
wherein the handle 20 and 40 comprises:
a main body (relative to Fig. 2a, the main body is the lower portion of element 20 excluding the arms 21); 
a flat first arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (a lower end joined to the main body), the first proximal end being coupled to the main body (see Fig. 2b); 
a flat second arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to the main body (see Fig. 2b); and 
the first and second distal ends being in opposed relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59), wherein the first and second distal ends define a pivot axis (see Fig. 2b and paragraph 59; the pivot axis extends between the two bearings 22),  wherein the pivoting head 40 is configured to receive the blade cartridge unit 60 (see Figs. 1a and 3a), 
wherein the pivoting head 40 has a first external width at a distal face and a second external width at a proximal face opposite the distal face (see the annotated portion of Fig. 3a above, where distal face faces generally out of the page and the proximal face faces generally into the page; the first external width is the width in the up-down direction relative to Fig. 3a of the distal face, which distal face excludes the curvature toward the planar face at the bottom of the distal face; the second external width is also the width of the proximal face in the up-down direction relative to Fig. 3a), wherein the second external width is greater than the first external width (this feature is evident from Fig. 3a, where the second external width is greater than the first external width because a front of the pivoting head 40 includes more curvature than the rear of the pivoting head 40, which curvature is excluded from the distal face as explained above), [in another, alternative interpretation, the first external width and the second external width can be measured parallel to the cutting blades of the cartridge unit relative to Fig. 3a, in which case the first width is a small fraction of the second external width since the first external width only extends across a small portion of the entire width of the pivoting head 40 whereas the second external width extends across the entire width of the pivoting head 40] 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the distal face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61, where the configuration of Fig. 1a is usable for a shaving stroke).
Regarding claim 15, Georgakis discloses that the first arm 21 defines a first arm plane and the second arm 21 defines a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure provided above in relation to claim 3; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.
Regarding claim 20, Georgakis discloses that the skin interfacing surface comprises an elastomeric material (see paragraph 61), and wherein the skin interfacing surface has a planar surface (see the planar surface defined by the distal face in one of the annotated Figs. above) and is configured to present the planar surface to a skin surface proximate the blade cartridge unit 60 during the shaving stroke (see Fig. 1a).  
Regarding claim 21, Georgakis discloses that the planar surface of the skin interfacing surface is configured to be offset from the cutting surface of the blade cartridge unit 60 during the shaving stroke (see Fig. 1a).  
Regarding claim 22, Georgakis discloses that the planar surface of the skin interfacing surface is configured to be coplanar with the cutting surface of the blade cartridge unit 60 during the shaving stroke (see Figs. 1a and 3c and paragraph 61).  
Georgakis fails to disclose: that the main body comprises a main frame and a secondary frame overlying the main frame, wherein the main frame and the secondary frame provide a significant portion of the handle; that the first arm is a discrete and metal first arm, the first proximal end of the first flat arm defines a first arm opening, the first proximal end being coupled to a first protuberance formed on the main frame, the first protuberance operatively engaged with the first arm opening; that the second arm is a discrete and metal second arm, that the second proximal end of the second flat arm defines a second arm opening, the second proximal end being coupled to a second protuberance formed on the main frame, the second protuberance operatively engaged with the second arm opening; and wherein the handle weighs greater than 60 grams as recited in claim 13.
First, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame 90 and a secondary frame 70 overlying the main frame 90 (see Figs. 1 and 3; the frame 90 is properly considered a ‘main’ frame due to the important function performed by the frame 90 of permitting movement of the arms 10a and 10b – the frame is the ‘main’ frame for supporting the arms and for permitting movement of the arms, whereas other frames in the main body perform subservient functions of supporting the ‘main’ frame 90; the term ‘main’ need not be limited to only the largest sized frame in the body; still further, the broadest reasonable interpretation of ‘main’ can be considered as merely a name of the frame, just as the Applicant uses the term ‘secondary’ as merely a name of a frame; the secondary frame 70 ‘overlies’ the main frame 90 at least in the orientation of the razor shown in Fig. 1). The main frame 90 and the secondary frame 70 provide a significant portion of the handle (the portion of the handle provided by the frames 90 and 70 is ‘significant’ due to its important function of permitting both swiveling and pivoting of the razor head as discussed in the Abstract; note that the broadest reasonable interpretation of ‘significant’ includes having or likely to have influence of effect, and that the present specification indicates that significance is not limited only to size, since the present specification states that providing structural integrity can provide significance to a portion of a handle). The handle also includes a flat, discrete first arm 10a (see Fig. 2B) having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to a first protuberance 93 formed on the main frame 90 (see Fig. 3), the first protuberance 93 operatively engaged with the first arm opening (see Fig. 3), and the handle includes a flat, discrete second arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to a second protuberance 93 formed on the main frame 90 (see Fig. 3), the second protuberance operatively engaged with the second arm opening (see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body having main and secondary frames, where the main frame includes protuberances, and to provide first and second flat arms coupled to the protuberances formed on the main frame such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Still, Georgakis, as modified, is silent regarding the material(s) that form the arms. As a result, Georgakis, as modified, fails to disclose that the first and second arms are metal as required by claim 13.
Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L, Follo, and Nakasuka as applied to claim 13 above, and further in view of Nakasuka.
Regarding claim 16, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above, where the arms are metal) discloses that the first arm 10a comprises a first pin member 12 welded at the first distal end (see also W-L at Fig. 1; regarding ‘welded’, this recitation is a method of production recitation, and the patentability of a product does not depend on its method of production; the handle of Georgakis, as modified, is the same as that as claimed because each requires the pin members to be joined to the distal ends of the arms such that the structure of Georgakis, as modified, is the same as that as claimed due to having metal pin members joined to metal arms even if a different process is used for attaching the pin members at the distal ends of the arms; alternatively, see the discussion of ‘welded’ in the modifications below) and the second arm 10b comprises a second pin member 12 welded to the second distal end (see W-L at Fig. 1; see the note above regarding ‘welded’), and wherein the first pin member has a first pin axis and the second pin member has a second pin axis (see Fig. 1 of W-L, where the first and second axes are perpendicular to the axis L passing through the centers of the pin members 12), and the first and second pin members reside in coaxial relationship (see W-L at Fig. 1).
Regarding claim 17, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above, where the arms are metal) discloses that the first arm 10a comprises a first pin member 12 welded at the first distal end (see also W-L at Fig. 1; see the note in the discussion of claim 16 regarding ‘welded’) and the second arm 10b comprises a second pin member 12 welded to the second distal end (see W-L at Fig. 1; see the note in the discussion of claim 16 regarding ‘welded’), and wherein the first pin member 12 operatively engages a first receiving opening in the pivoting head and the second pin member  12 operatively engages a second receiving opening in the pivoting head (see paragraph 59 of Georgakis and W-L at col. 3, lines 7-9 – both references teach the pins engaging recesses).
Georgakis, as modified, fails to disclose that the pin members are cylindrical as required by claims 16 and 17.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c). In regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claims 16 and 17. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Alternatively to the ‘welded’ discussion above, to the extent that Georgakis, as modified, fails to disclose the pin members welded at or to the distal ends of the arms, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. First regarding the rejections of claims 23 and 25 as being indefinite, the Applicant asserts that the amendments to the drawings provide clarity regarding what constitutes a ‘face’.
The Applicant’s arguments are not persuasive. The amendments to the drawings provide a proximal face ‘32’ that includes at least four distinct sections, where members of the sections are at approximately right angles relative to one another (e.g., the left-two sections of the proximal face in the annotated Fig. above are approximately perpendicular). If multiple distinct sections can be considered as a single ‘face’, it is unclear what constitutes a ‘face’. This issue is discussed in more detail above, but the Applicant’s drawing amendments do not resolve the issue because the proximal face suggests that multiple, approximately orthogonally angled surfaces can be considered as a single ‘face’, which interpretation is contrary to the plain and ordinary meaning of ‘face’.
Next regarding the rejection of claim 1 under 35 USC 103, the Applicant argues beginning at page 13 of the Remarks that the main body ‘90’ of W-L “is a very small piece in the handle and does not provide a significant portion of the handle”.
	This argument is not persuasive. First, ‘significant’ is not limited to a large size, even as the term is used in the present application (e.g., the present application explains that providing structural integrity can be sufficient to provide ‘significance’). The Applicant’s argument assumes that only as ‘large’ part can be significant. However, the broadest reasonable interpretation of ‘significant’ includes having or likely to have influence of effect. This definition is applicable even in view of the present application because the present application provides no clear standard for determining significance. The main body ‘90’ of W-L is significant despite its relative size because the main body ‘90’ allows for the important functions of swiveling and pivoting of the razor head. Therefore, the main body ‘90’ of W-L is significant as a result of its important function. Further, because the main body ‘90’ of W-L is a significant portion of the handle, the protuberances of W-L are properly considered as being on the main body. Since the Applicant’s argument relies on an overly narrow interpretation of ‘significant’ that is not supported by the present specification, the Applicant’s argument is not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724